  Case: 7:21-cv-00037-HRW Doc #: 4 Filed: 04/22/21 Page: 1 of 2 - Page ID#: 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at PIKEVILLE
 DEXTER JEMISON,                            )
                                            )
        Petitioner,                         )        Civil No. 7:21-037-HRW
                                            )
 v.                                         )
                                            )
 FEDERAL BUREAU OF PRISONS,                 )     MEMORANDUM OPINION
                                            )         AND ORDER
        Respondent.                         )

                                 *** *** *** ***

      Dexter Jemison is an inmate at the United States Penitentiary – Big Sandy in

Inez, Kentucky, and he is a frequent filer in this Court. See Jemison v. Joyner, No.

7:21-cv-033-DCR (E.D. Ky. 2021) (discussing some of Jemison’s litigation history);

Jemison v. Bureau of Prisons, No. 7:21-cv-032-JMH (E.D. Ky. 2020) (likewise);

Jemison v. Bureau of Prisons, No. 7:20-cv-156-DCR (E.D. Ky. 2020) (the same).

Proceeding without a lawyer, Jemison has now filed yet another submission with

this Court, which the Clerk’s Office docketed as a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. [See D. E. No. 1].

      The Court has conducted an initial screening of Jemison’s latest submission

but will deny it for several reasons. As an initial matter, to the extent that Jemison

is seeking habeas relief, his filing is very difficult to follow and he has not

demonstrated in any clear way that he is actually entitled to relief pursuant to § 2241.

                                           1
  Case: 7:21-cv-00037-HRW Doc #: 4 Filed: 04/22/21 Page: 2 of 2 - Page ID#: 20




Moreover, to the extent that Jemison is requesting a modification of his sentence

pursuant to 18 U.S.C. § 3582, such a motion must be made in the Court that

sentenced him, not this Court. See Jemison, No. 7:20-cv-156-DCR at D. E. No. 7

(explaining this point to Jemison). Finally, to the extent that Jemison is attempting

to pursue a civil rights claim or some other claim for money damages, his submission

as presently drafted is hard to track and fails to clearly state a claim upon which

relief may be granted.

      Accordingly, it is ORDERED as follows:

      1. Jemison’s latest petition at D. E. No. 1 is DENIED.

      2. This matter is DISMISSED and STRICKEN from the Court’s docket.

      3. The Court will enter a corresponding Judgment.

      This 22nd day of April, 2021.




                                         2
